DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                              HENRY PAUL,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-647

                           [September 3, 2014]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case Nos. 10-14696CF10B and 11-4431CF10A.

   Henry Paul, Wewahitchka, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Angela E. Noble,
West Palm Beach, for appellee.

PER CURIAM.

    We affirm the trial court’s order denying appellant’s rule 3.800(a)
motion to correct illegal sentence. Appellant claims that he received
consecutive youthful offender sentences which exceed the six-year
statutory cap and which are illegal under Allen v. State, 526 So. 2d 69 (Fla.
1988). He also claims that his written sentence is inconsistent with the
court’s oral pronouncement in some unspecified way. We conclude that
“review of the record establishes that the defendant did not satisfy the
burden of showing entitlement to relief on the face of the record.” Johnson
v. State, 60 So. 3d 1045, 1051 n.2 (Fla. 2011); see also Williams v. State,
957 So. 2d 600, 604 (Fla. 2007) (holding that the movant has the burden
of demonstrating an entitlement to relief in a rule 3.800(a) proceeding).

   Affirmance is without prejudice for appellant to file a sworn and
sufficient rule 3.850 motion within the time remaining under the rule or
to file a rule 3.800(a) motion that demonstrates an entitlement to relief
from the face of the record.
WARNER, MAY and FORST, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2